            IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
                      1:20 CV 174 MR WCM

PEGGY E. CRUMP, individually,              )
and as Administrator of the Estate         )
of David L. Crump,                         )
                                           )
            Plaintiff,                     )
v.                                         )                  ORDER
                                           )
CARR’S INC.,                               )
ALLEN ANTHONY FERGUSON,                    )
JAMES CARR, doing business as              )
Carrs Wrecker Service, formally            )
known as Doe Company #1,                   )
DOE COMPANY #2, JOHN DOE #1,               )
JOHN DOE #2,                               )
                                           )
           Defendants.                     )
__________________________________         )

      This matter is before the Court sua sponte.

      On March 5, 2021, Plaintiff's counsel contacted the chambers of the

presiding district judge to advise that the case was settled in principle, and

that the parties were working on written settlement documents.

      On March 18, 2021, the undersigned’s chambers inquired with the

parties regarding the status of the settlement. Plaintiff’s counsel advised that

a draft of a proposed release was being circulated at that time.




                                       1

     Case 1:20-cv-00174-MR-WCM Document 27 Filed 04/19/21 Page 1 of 2
      As no additional information has been provided and the case remains

pending on the docket, the undersigned finds that a status report would be

appropriate.

      IT IS THEREFORE ORDERED that, on or before April 26, 2021, the

parties shall file a report advising as to the status of the settlement, including

a date by which closing documents will be filed with the clerk.



                                  Signed: April 19, 2021




                                          2

     Case 1:20-cv-00174-MR-WCM Document 27 Filed 04/19/21 Page 2 of 2
